DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on October 27, 2022 is acknowledged.  The traversal is on the ground(s) that it will be necessary to search and examine the product claim 10 in order to examine claims 1-9, and therefore extra effort (burden) would not be required.  This is not found persuasive because it does not specifically address the sources of burden stated in the rejection.  Second, it is simply not necessary to search and examine the product in order to examine the process claims, which are defined by their process steps. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Claim 1, Step (A) recites “thermoplastic braided fiber reinforced polymer composite”.  The Examiner interprets this phrase to mean that the composite contains a thermoplastic and braided fiber (still in a braid) since the material could not be considered a “composite” as claimed without both materials.  The material remains in a braided state through the process as confirmed by the fact it is still “braided” at the hot pressing step (Step (E)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the term “flame-retardant” in claim 1 is a relative term which renders the claim indefinite. The term “flame-retardant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner consulted the specification for information on what constitutes “flame-retardant”, and no materials or measurements were found.
As to claim 1, the term “recycled” in line 4 renders the claim indefinite because it is contradictory to the “preparing” in Step (A).  If the material is first prepared in step (A), how can it already be considered “recycled” in Step (A).  If only the fiber is recycled, then the terms in the claim should be reordered in order to reflect this fact.  Additionally, if the entire material is already in recycled form, it is unclear and indefinite how the designation (whether recycled or not recycled) limits the claim.  Recycling would not appear to change the structure of the material there is no step of recycling in the claim.  Would a non-recycled material meet the claimed Step (A) by providing the same structure?
As to claim 1, the term “cross-linked” in claim 1 renders the claim indefinite.  The term “cross-linking” has a specific meaning in polymer chemistry and refers to the linkage between polymer chains and is usually started by some activator or initiator like a peroxide.  In this case, there is no recitation of any component, activator, or initiator capable of cross-linking, so it is unclear and indefinite how the article can arrive at layers cross-linked with each other.
Other claims are rejected by dependence.

Pertinent Prior Art
Archer (US 4,414,266) is the most pertinent art identified during the search.  Archer teaches a method comprising:
(A) Preparing a material (Fig. 4, item 8);
(B) Extruding a core layer material (Fig. 4, item 1b) with a low shear extruder (Fig. 4, item 7); 
(D) Preparing a reinforcement layer containing fiber (Fig. 5, item 3b);
(E) Stacking and hot pressing (Fig. 5, item 2a and opposing roller; 3:45-50) the extruded core layer and the reinforcement layer which would inherently cause penetration into the pores.
            Archer is silent to the “recycled” material containing a composite containing thermoplastic and “braided fiber reinforcement”, and a step of hot pressing the extruded core layer material by rollers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742